     Case 2:17-bk-17577-RK       Doc 162 Filed 10/21/19 Entered 10/21/19 16:08:13                Desc
                                   Main Document Page 1 of 4



1
2
                                                                      FILED & ENTERED
3
4                                                                           OCT 21 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY bakchell DEPUTY CLERK


7
                                     NOT FOR PUBLICATION
8
                             UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
12
13   In re:                                        Case No. 2:17-bk-17577-RK
14                                                 Chapter 11
     PETER G. KUDRAVE,
15                                                 ORDER DENYING CREDITOR’S MOTION
                                      Debtor.      TO CONVERT WITHOUT PREJUDICE
16
17                                                 Vacated Hearing
                                                   Date:      October 23, 2019
18                                                 Time:      11:00 a.m.
                                                   Place: Courtroom 1675
19                                                 Roybal Federal Building
                                                   255 East Temple Street
20                                                 Los Angeles, CA 90012
21            Pending before this court is the Motion of Creditor David A. Tilem to Convert
22   Case from Chapter 11 to Chapter 7 (“Motion”) (Docket No. 154), filed on September 20,
23   2019, which was noticed for hearing on October 23, 2019 at 11:00 a.m. The Proposed
24   Estate of Deceased Debtor Peter Kudrave filed an opposition to the Motion, which was
25   entitled “Estate of Debtor’s Opposition to Motion to Convert Chapter 11 Case to Chapter
26   7” (Docket No. 155), on October 9, 2019. Creditor Tilem filed a reply to the opposition
27   on October 15, 2019 (Docket No. 160).
28            Having considered the moving, opposing and reply papers, the court determines




                                                  -1-
     Case 2:17-bk-17577-RK         Doc 162 Filed 10/21/19 Entered 10/21/19 16:08:13           Desc
                                     Main Document Page 2 of 4



1    that pursuant to Local Bankruptcy Rule 9013-1(j)(3), oral argument on the Motion is not
2    necessary, the court dispenses with oral argument, the court vacates the hearing on the
3    Motion on October 23, 2019 at 11:00 a.m., the court takes the Motion under submission
4    and the court makes the following decision on the Motion.
5              Local Bankruptcy Rule 9013-1 applies to all motions brought before the court,
6    including this one. Local Bankruptcy Rule 9013-1(c)(3) provides:
7              There must be served and filed with the motion and as part thereof:
8                 (A) Duly authenticated copies of all photographs and documentary evidence
9                    that the moving party intends to submit in support of the motion, in
                     addition to the declarations required or permitted by FRBP 9006(d); and
10                (B) A written statement of all reasons in support thereof, together with a
                     memorandum of points and authorities upon which the moving party will
11
                     rely.
12
13   Local Bankruptcy Rule 9013-1(i) provides: “Factual contentions involved in any motion,

14   opposition or other response to a motion, or reply, must be presented, heard, and

15   determined upon declarations and other written evidence. The verification of a motion

16   is not sufficient to constitute evidence on a motion, unless otherwise ordered by the

17   court.”

18             In support of the Motion, Creditor filed one exhibit, a copy of the amended plan of

19   reorganization. This exhibit was not duly authenticated by a declaration under penalty

20   of perjury, nor was there a request for the court to take judicial notice of the document

21   pursuant to Federal Rule of Evidence 201.

22             Creditor did not otherwise file a declaration or other evidence in support of the

23   factual assertions in the Motion. The factual assertions in the Motion that Debtor was

24   and is in default of the confirmed reorganization plan are not supported by evidence,

25   such as in a declaration of a competent witness to attest to such facts as required by

26   Local Bankruptcy Rule 9013-1(i). While it appears that Creditor meant to file such a

27   declaration because the caption of the Motion refers to one, there is no declaration in

28   the Motion as reflected on the case docket. The court cannot grant a motion not




                                                    -2-
     Case 2:17-bk-17577-RK      Doc 162 Filed 10/21/19 Entered 10/21/19 16:08:13             Desc
                                  Main Document Page 3 of 4



1    factually supported by evidence, which would be contrary to Local Bankruptcy Rule
2    9013-1.
3           Local Bankruptcy Rule 9013-1 also requires that a written statement of the
4    reasons in support of a motion together with a memorandum of points and authorities
5    upon which the moving party will rely. Creditor does not cite any legal authority that
6    supports his motion to convert the case from Chapter 11 to Chapter 7. The cited legal
7    authorities in the Motion only relate to the death or incompetency of a party or a debtor.
8    i.e., Federal Rule of Civil Procedure 25 and Federal Rule of Bankruptcy Procedure
9    1016, which do not deal with conversion.
10          Creditor argues that “[a]s provided in Rule 1016, the Court may convert or
11   dismiss this case based on the ‘best interests of the parties.’” Motion at 9. Federal
12   Rule of Bankruptcy Procedure 1016 does not so provide as it only states that the death
13   or incompetency of a debtor does not abate a Chapter 11 reorganization bankruptcy
14   case necessarily, and the case may be dismissed or may proceed in the same manner
15   so far as possible as though the death or incompetency had not occurred. There is no
16   explicit reference to case conversion in Rule 1016. Neither do the other cited legal
17   authorities in the Motion, 11 U.S.C. §§ 105(a) or 1142(b), explicitly refer to case
18   conversion.
19          ///
20          ///
21          ///
22
23
24
25
26
27
28




                                                 -3-
     Case 2:17-bk-17577-RK         Doc 162 Filed 10/21/19 Entered 10/21/19 16:08:13         Desc
                                     Main Document Page 4 of 4



1           Accordingly, because Creditor has not made a prima facie showing of a factual
2    and legal basis for relief in the Motion, the court denies the Motion without prejudice.
3    The hearing on the Motion on October 23, 2019 at 11:00 a.m. is vacated, and no
4    appearances are required on October 23, 2019.
5           IT IS SO ORDERED.
6                                              ###
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: October 21, 2019

26
27
28




                                                 -4-
